Citation Nr: 9904679	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-24 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to secondary service connection for a left 
knee disability.  

2.  Entitlement to a compensable evaluation for 
chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
December 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In July 1997, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for appellate review.  


FINDINGS OF FACT

1.  On the issue of entitlement to an increased evaluation 
for a right knee disability, all relevant evidence necessary 
for an equitable resolution of the veteran's appeal has been 
obtained by the RO.  

2.  The claim of entitlement to service connection for a left 
knee disability is not plausible.  

3.  The veteran's right knee disability is manifested by 
complaints of right knee swelling and having difficulty 
climbing ladders.  Examination showed no swelling, joint 
effusion erythema or redness as well as no deformity of the 
right knee.  There was no subluxation, no non-union and no 
evidence of instability of the knee.  Flexion was from 0 to 
93.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The criteria for a compensable evaluation for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for a Left Knee Disability

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection for a left knee 
disability to include as secondary to service-connected right 
knee disability is not well grounded, and there is no further 
duty to assist the veteran in the development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 C.F.R. § 3.310(a) (1997).  See Allen 
v. Brown, 8 Vet.App. 448 (holding that when aggravation of a 
non-service-connected disorder is proximately due to or is 
the result of a service-connected disability, that extent of 
aggravation is service connected on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

The Court of Veterans Appeals (Court) has held that a claim 
for service connection may not be considered to be well 
grounded where there is no evidence which demonstrates the 
presence of the disorder alleged by the veteran at any time 
after discharge from service.  Rabideau v. Derwinski, 2 
Vet.App. 141 (1992).  Service connection is not in order in 
the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107.  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran claims that his left knee disability is 
associated with his service-connected right knee disability 
and that therefore, service connection is warranted.  He 
states that due to his right knee he has had to alter his 
gait and that this has disabled his left knee.  

Complaints concerning the left knee are not of record until 
1995, when the veteran was examined by VA for disability 
evaluation.  At that time, he reported having left knee pain.  
Examination showed flexion to 130 degrees with extension to 
180 degrees, with no effusion or crepitus.  The examiner 
noted 1-cm laxity laterally in the joint line.  X-rays showed 
the medial joint space was slightly narrowed.  The finding 
was, chondromalacia patella, synovitis of the knees.  On VA 
outpatient treatment in May 1995, the veteran reported having 
left knee pain since favoring his right knee.  X-rays showed 
narrowing of the knee joint space.  When examined by VA in 
November 1996, the veteran reported having left knee pain and 
swelling.  Examination showed no findings of left knee 
swelling, effusion, redness, deformity subluxation or 
instability.  Motion was from 0-100 degrees.  The finding 
was, left knee joint pain without any bony changes by X-rays.  
It was opined that no relation was present between the 
current left knee problem and the service-connected right 
knee problem.  

The record does not show inservice findings for a left knee 
disability.  Thus the first requisite element for a well-
grounded claim on a direct basis has not been met.  Left knee 
complaints do not occur in the record until the 1995, many 
years after service discharge, and this is too remote in time 
to reasonably be related to service on a direct basis.  In 
addition, there is no medical evidence linking the disability 
to the veteran's service.  Accordingly, the claim on a direct 
basis, must be denied as not well grounded.  However, the 
veteran is not claiming that his left knee disability 
originated in service, but rather that it is related to his 
service-connected right knee disability.  

As to secondary service connection, again the Board is aware 
of the veteran's contentions.  While the veteran is competent 
to provide evidence of visible symptoms, he is not competent 
to provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The veteran 
has provided no medical opinion linking any current left knee 
disability to his service-right knee connected disability.  
Further, a VA physician has opined that the left knee 
complaints are not related to the veteran's service connected 
right knee disability.  In the absence of a showing of a left 
knee disability which could be associated with a service-
connected disability, the Board finds the claim is not 
plausible.  Therefore, the Board finds that the veteran's 
claim for service connection is not well grounded.

Because the veteran's claim is not well grounded, VA is under 
no duty to further assist him in developing facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  The Court has recently 
held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  The VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claim plausible.   In this regard, it is noted 
that the RO had scheduled the veteran for a VA examination 
while the case was in remand status, and had requested that 
the veteran supply information for any medical treatment 
records which would be pertinent to his claim.  He failed to 
report for the scheduled examination and did not respond to 
the request for additional information.  

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of a left knee disability would be 
helpful in establishing a well-grounded claim, as well as 
medical opinion linking any current findings with a service-
connected disability.   Robinette v. Brown, 8 Vet. App. 69 
(1995).

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  


II.  Increased Evaluation for a Right Knee Disability

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

 Service connection was granted for a right knee disability 
in April 1995, and a noncompensable evaluation was assigned.  
This was based on service medical records which showed 
treatment during service in 1977.  Also considered was a 
January 1995 VA examination report which showed complaints of 
right knee swelling, pain, popping and instability.  
Examination showed flexion to 110 and extension to 170 
degrees, with no crepitus, or laxity, laterally or medially. 
The veteran had 4+ knee pain with range of motion of the 
right knee.  X-rays showed that the medial joint space was 
slightly narrowed.  The diagnosis was chondromalacia patella, 
synovitis of the knees.  

The veteran was seen at a VA outpatient clinic in May 1995 
with right knee complaints.  No objective findings were noted 
and X-rays were noted to be unremarkable.  

The veteran was examined by VA in November 1996, and he 
complained of right knee pain and locking when walking.  He 
also complained of right knee swelling.  He reported having 
difficulty climbing ladders.  Examination showed no swelling, 
joint effusion erythema or redness as well as no deformity of 
the right knee.  There was no subluxation, no non-union and 
no evidence of instability of the knee.  Flexion was from 0 
to 93.  The diagnosis was right knee joint pain due to 
chondromalacia per history and course provided.  

The RO has rated the veteran's right knee condition under 38 
C.F.R. § 4.71a, DC 5257, pursuant to which "other" knee 
impairments are evaluated, including those demonstrating 
recurrent subluxation or lateral instability.  Under DC 5257, 
a 10 
percent rating is warranted for slight impairment of the 
knee.  A 20 percent rating is appropriate for moderate 
impairment, while assignment of a 30 percent rating requires 
severe knee impairment.  38 C.F.R. Part 4, Diagnostic Code 
5257 (1998).  In the veteran's case, the most recent medical 
examination shows decreased motion of the right leg with 
flexion to 93 (full flexion is to 140 degrees, per 38 C.F.R 
§ 4.71a Plate II), with no crepitance, swelling, deformity, 
subluxation, and no instability.  Subjectively, the veteran 
has reported that he has pain with locking on walking, and 
has swelling.  

After carefully reviewing the above evidence, the Board 
concludes that an increased evaluation is not warranted.  It 
is noted that there are no objective findings of instability 
or subluxation associated with the right knee on recent 
examination.  Accordingly, an increased schedular evaluation 
is not warranted under DC 5257.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. 4.31 (1998).  

The Board notes that, since the veteran's disability is rated 
under Diagnostic Code 5257, a code which is not predicated on 
loss of range of motion, 38 C.F.R. 4.40 and 4.45 do not 
apply. See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has considered other Diagnostic Codes which could 
be applicable.  Limitation of flexion of the leg is evaluated 
pursuant to 38 C.F.R. § 4.71a, DC 5260, which provides 
ratings of 0 percent where flexion is limited to 60 degrees 
or more, 10 percent with flexion limited to 45 degrees; 20 
percent with flexion limited to 30 degrees, and 30 percent 
where flexion of the leg is limited to 15 degrees.  
Limitation of extension of the leg is rated under 38 C.F.R. § 
4.71a, DC 5261, which provides for ratings of 0 percent where 
extension is limited to 5 degrees, 10 percent where extension 
is limited to 10 degrees, and thereafter proceeds 
incrementally to a maximum rating of 50 percent where 
extension is limited to 45 degrees.

The veteran's right knee clearly does not exhibit limitation 
of flexion of the leg to a compensable degree under 
Diagnostic Code 5260, since flexion was documented as to 93 
degrees.  In addition his right knee disability does not 
exhibit limitation of extension to a compensable degree under 
Diagnostic Code 5261 since extension has been documented to 0 
degrees.  Thus an increased rating cannot be assigned under 
these Codes.  

In July 1997, VA's General Counsel issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who has 
both arthritis and instability of the knee may be rated 
separately under diagnostic codes 5003 (or 5010) and 5257, 
while cautioning that any such rating must be based on 
additional disabling symptomatology. Cf. 38 U.S.C.A. § 4.14 
(rating of same disability under different diagnostic codes 
constitutes "pyramiding," and is to be avoided); Esteban v. 
Brown, 
6 Vet. App. 259, 261-62 (1994) (facial scars entitled to 
separate ratings for both pain and disfigurement).  In this 
case, the veteran's limitation of range of motion is not 
applicable in rating arthritis since motion is not limited to 
a compensable degree, and since instability has not been 
objectively documented.  The Board is persuaded that the 
evidence does not support a finding that a separate 10 
percent rating for traumatic arthritis is appropriate.  

The Board has also considered Diagnostic Codes 5256, 5258, 
5262, and 5263, but these are not applicable because the 
record does not show that the veteran has ankylosis, 
dislocated semi-lunar cartilage, malunion or nonunion of the 
tibia or fibula, or genu recurvatum.  38 C.F.R. Part 4 
Diagnostic Codes 5256, 5258, 5262, 5263 (1998).  

The Board further notes that a VA orthopedic examination was 
ordered in conjunction with the veteran's claim by a July 
1998 letter per Remand request.  The record constains a 
report dated in August 1998, which indicates that the veteran 
failed to report for the examination which was scheduled for 
August 17, 1998.  The governing regulation provides that when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination, action shall be 
taken in accordance paragraphs (b) or (c) of 38 C.F.R. § 
3.655 (1998).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. Paragraph (b) 
provides that when the examination was scheduled in 
conjunction with a claim for an increased evaluation, the 
claim shall be denied.  38 C.F.R. § 3.655(a)(b) (1998).  The 
record does not reflect any reason that may have affected the 
veteran's ability to report for the scheduled examination.  
Thus, the claim must be denied.  



ORDER

Service connection for a left knee disability to include as 
secondary to service-connected disability is denied. 

A compensable evaluation for a right knee disability is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

